EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The following changes to the drawings have been approved and required by the examiner per 37 CFR 1.84(o): 
Per 37 CFR 1.84(o), the examiner hereby requires “suitable descriptive legends” that are “necessary for understanding of the drawing” for the following elements in Figure 3: 310, 320 (all), 330, and 340.
Per 37 CFR 1.84(o), the examiner hereby requires
Per 37 CFR 1.84(o), the examiner hereby requires “suitable descriptive legends” that are “necessary for understanding of the drawing” for the following elements in Figure 5: 510, 520, 530 (both), 540, and 550.
In order to avoid abandonment of the application, applicant must make these required drawing changes.

Examiner’s Comment
Ochiai et al (‘611) is of general interest for showing weather forecasting using a radar, in which a “competitive learning model” is used.
Each of Wolfson et al (‘734) and Wolfson et al (‘946) is of general interest for relating to predictability in a weather radar image.
Dupree et al (‘249) is of general interest for showing the predicting of images in weather radar data.
Baron et al (‘947) is of general interest for showing a graphic representation of projected storm movement that is produced using radar data.
Desrochers et al (‘184) is of general interest for showing the production of a radar reflectivity forecast.
Wolfson et al (‘567) is of general interest for showing the production of a predicted radar image.
Otsuka et al (‘360) is of general interest for showing the production of a forecast weather radar image.
Ravela et al (’84) is of general interest for showing the production of a forecast weather radar image.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A computer implemented method for predicting weather radar images, the method comprising: building, by one or more computer processors, a first machine learning model to generate a first predictive radar image based upon weather forecast data; building, by the one or more computer processors, a second machine learning model to generate a second predictive radar image based upon the first predictive radar image and one or more first radar images; and generating, by the one or more computer processors, enhanced predictive radar images by providing the first machine learning model with weather forecast data for a location and time and providing the second machine learning model with the first predictive radar image and the first radar images for the location.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 8 is as follows:
“8. A computer program product for predicting weather radar images, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising: program instructions for building a first machine learning model to generate a first predictive radar image based upon weather forecast data; program instructions for building a second machine learning model to generate a second predictive radar image based upon first radar images and the first predictive radar image; and program instructions for generating enhanced predictive radar images by providing the first machine learning model with the weather forecast data for a location and time and providing the second machine learning model with the first radar images for the location, and the first predictive radar image.”  (Bold added).
As for independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 9-14 depends ultimately from allowable, independent claim 8, each of dependent claims 9-14 is allowable for, at least, the reasons for which independent claim 8 is allowable.
In claim 8, the term, “one or more computer readable storage devices” is interpreted as being hardware, as defined in the specification, noting, for example, paragraphs [0043] and [0058].
The text of independent claim 15 is as follows:
“15. A computer system for predicting weather radar images, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising: program instructions for building a first machine learning model to generate a first predictive radar image based upon weather forecast data; program instructions for building a second machine learning model to generate a second predictive radar images based upon first radar images and the first predictive radar image; and program instructions for generating enhanced predictive radar images by providing the first machine learning model with the weather forecast data for a location P201807062US01Page 28 of 32and time and providing the second machine learning model with the first radar images for the location and first predictive radar image.”  (Bold added).
With respect to independent claim 15, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 16-20 depends ultimately from allowable, independent claim 15, each of dependent claims 16-20 is allowable for, at least, the reasons for which independent claim 15 is allowable.
In claim 15, the term, “one or more computer readable storage devices” is interpreted as being hardware, as defined in the specification, noting, for example, paragraphs [0043] and [0058].
The text of independent claim 21 is as follows:
“21. A computer implemented method for predicting weather radar images, the method comprising: building, by one or more computer processors, a first machine learning model to generate a first predictive radar image based upon weather forecast data; building, by the one or more computer processors, a second machine learning model to generate a second predictive radar image based upon the first predictive radar image and one or more first radar images;  P201807062US01Page 29 of 32building, by the one or more computer processors, a third machine learning model to generate a high-resolution predictive radar image based upon the second predictive radar image; and generating, by the one or more computer processors, enhanced high resolution predictive radar images by providing the first machine learning model with weather forecast data for a location and time, providing the second machine learning model with the first predictive radar image and the first radar images for the location, and providing the third machine learning model with the second predicted radar image.”  (Bold added).
Now, as for independent claim 21, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 22-23 depends ultimately from allowable, independent claim 21, each of dependent claims 22-23 is allowable for, at least, the reasons for which independent claim 21 is allowable.
The text of independent claim 24 is as follows:
“24. A computer implemented method for predicting weather radar images, the method comprising: building, by one or more computer processors, a first machine learning model to generate a first predictive radar image based upon spatially interpolated weather forecast data; building, by the one or more computer processors, a second machine learning model to generate a second predictive radar image based upon the first predictive radar image and one or more first radar images; building, by the one or more computer processors, a third machine learning model to generate a high-resolution predictive radar image based upon the second predictive radar image; and P201807062US01Page 30 of 32generating, by the one or more computer processors, enhanced high resolution predictive radar images by providing the first machine learning model with weather forecast data for a location and time, providing the second machine learning model with the first predictive radar image and the first radar images for the location, and providing the third machine learning model with the second predicted radar image.”  (Bold added).
Now, taking independent claim 24, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that dependent claim 25 depends directly from allowable, independent claim 24, dependent claim 25 is allowable for, at least, the reasons for which independent claim 24 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648